DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Tashiro (US Patent 8,408,927 B2) teaches: “a floating connector 1 in figures 2-4, comprising: a frame 5, and a contact housing 6 that is movable inside an aperture (within element 3 and 4) of the frame 5 in a surface 35 defined by the aperture (within element 3 and 4) and that is rotatable about an axis Y that extends perpendicularly to the surface 35 defined by the aperture (within element 3 and 4), wherein the contact housing 6 has an essentially cylindrical outer surface (the exterior surface of element 63) with the cylinder axis Y extending perpendicularly to the surface 35 defined by the aperture (within element 3 and 4), wherein the shape of the outer surface (the exterior surface of element 63) of the contact housing 6 is essentially ovally cylindrical (seen figure 1)".
However, Tashiro fails to provide, teach or suggest: wherein the frame is mounted onto a support, a gap is provided between the frame and the support, which gap is open towards the aperture, and the contact housing is provided with a flange, which flange extends into the gap.

As per claim 3, Tashiro (US Patent 8,408,927 B2) teaches a floating connector 1 in figures 2-4: “a contact housing 6 that is movable inside an aperture (within element 3 and 4) of the frame 5 in a surface 35 defined by the aperture (within element 3 and 4), wherein the frame 5 is mounted onto a support (30 or 40)".
However, Tashiro fails to provide, teach or suggest: and one or more sliding contact(s) to establish a direct electrical contact between at least part of the contact housing and at least part of the support.
Claims 4-5 and 17-21 are dependent on claim 3 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831